United States Court of Appeals
                                For the First Circuit

No. 05-1230

                                     MARC E. MANDEL,

                                       Plaintiff, Appellee,

                                                v.

                           THE BOSTON PHOENIX, INC., ET AL.,

                                    Defendants, Appellants.




                                           ERRATA

       The amended opinion of this court issued on August 3, 2006, nunc pro tunc to July 12, 2006,
is amended as follows:

       On the cover sheet replace "July 11, 2006" with "July 12, 2006"